Exhibit 10.6

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

This CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT, dated as of July 29,
2014 (this “Agreement”), is by and between TRANSOCEAN PARTNERS HOLDINGS LIMITED,
a Cayman Islands exempted company (“TPHL”), and TRANSOCEAN PARTNERS LLC, a
Marshall Islands limited liability company (the “Company”) (each, a “Party” and
collectively, the “Parties”).

RECITALS

WHEREAS, TPHL has caused the formation of the Company, pursuant to the Marshall
Islands Limited Liability Company Act of 1996 (as amended from time to time, the
“Marshall Islands Act”), to hold subsidiaries that will own, operate and acquire
modern, technologically advanced offshore drilling rigs, as well as to engage in
any other business activity that is approved by the Board of Directors of the
Company (the “Board”) and that lawfully may be conducted by a limited liability
company organized pursuant to the Marshall Islands Act;

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recital, each of the following actions has been taken prior to the date hereof:

 

  1. On January 31, 2014, Transocean Inc., a Cayman Islands exempted company
(“TI”), formed TPHL under the laws of the Cayman Islands;

 

  2. On February 6, 2014, TPHL formed the Company under the Marshall Islands Act
and on April 25, 2014, TPHL contributed to the Company $1,000 in exchange for
all of the limited liability company interest in the Company;

 

  3. On February 6, 2014, TPHL formed Triton RIGP DCL Holding Limited (“RIGP DCL
Holding”), Triton RIGP DIN Holding Limited (“RIGP DIN Holding”) and Triton RIGP
DD3 Holding Limited (“RIGP DD3 Holding”), under the laws of the Cayman Islands
and paid $100 each for 100 shares of each of RIGP DCL Holding, RIGP DIN Holding
and RIGP DD3 Holding, representing all of the issued and outstanding share
capital of RIGP DIN Holding, RIGP DCL Holding and RIGP DD3 Holding,
respectively;

 

  4. On February 18, 2014, Transocean Offshore Deepwater Drilling Inc., a
Delaware corporation (“TODDI”), formed Transocean RIGP DCL LLC (“DCL LLC”),
Transocean RIGP DIN LLC (“DIN LLC”) and Transocean RIGP DD3 LLC (“DD3 LLC”),
under the Delaware Limited Liability Company Act, and contributed $1,000 to each
such entity in exchange for all of the limited liability company interests in
each of DCL LLC, DIN LLC and DD3 LLC, respectively;

 

  5. On February 24, 2014, RIGP DCL Holding formed Triton RIGP DCL Holdco
Limited (“RIGP DCL Holdco”) under the laws of England and Wales and contributed
£10 thereto in exchange for 10 shares of RIGP DCL Holdco, representing all of
the issued and outstanding share capital of RIGP DCL Holdco;

 

1



--------------------------------------------------------------------------------

  6. On February 24, 2014, RIGP DIN Holding formed Triton RIGP DIN Holdco
Limited (“RIGP DIN Holdco”) under the laws of England and Wales and contributed
£10 thereto in exchange for 10 shares of RIGP DIN Holdco, representing all of
the issued and outstanding share capital of RIGP DIN Holdco;

 

  7. On February 24, 2014, RIGP DD3 Holding formed Triton RIGP DD3 Holdco
Limited (“RIGP DD3 Holdco”) under the laws of England and Wales and contributed
£10 thereto in exchange for 10 shares of RIGP DD3 Holdco, representing all of
the issued and outstanding share capital of RIGP DD3 Holdco;

 

  8. On March 11, 2014, RIGP DCL Holdco filed a foreign business registration in
the Cayman Islands;

 

  9. On March 11, 2014, RIGP DIN Holdco filed a foreign business registration in
the Cayman Islands;

 

  10. On March 11, 2014, RIGP DD3 Holdco filed a foreign business registration
in the Cayman Islands;

 

  11. Effective April 1, 2014, TODDI assigned the drilling contracts for
Discoverer Clear Leader (together with any associated assets, “DCL”), Discoverer
Inspiration (together with any associated assets, “DIN”) and Development Driller
III (together with any associated assets, “DD3” and, together with DCL and DIN,
the “Rigs”) to DCL LLC, DIN LLC and DD3 LLC (collectively, the “Rig Operators”
and individually, a “Rig Operator”), respectively;

 

  12. Effective April 1, 2014, TODDI assigned rights to DCL, DIN and DD3 under
bareboat charters to DCL LLC, DIN LLC and DD3 LLC, respectively;

 

  13. On April 1, 2014, in connection with the assignment of drilling contracts,
TI provided to BP plc a financial and performance guarantee on behalf of DD3
LLC;

 

  14. On May 1, 2014, TPHL formed Transocean RIGP DCL Opco Limited (“RIGP DCL
OPCO”), Transocean RIGP DIN Opco Limited (“RIGP DIN OPCO”) and Transocean RIGP
DD3 Opco Limited (“RIGP DD3 OPCO”), under the laws of the Cayman Islands and
paid $1 each for one share of each of RIGP DCL OPCO, RIGP DIN OPCO and RIGP DD3
OPCO, representing all of the issued and outstanding share capital of RIGP DCL
OPCO, RIGP DIN OPCO and RIGP DD3 OPCO, respectively;

 

  15. On May 20, 2014, Triton Asset Leasing GmbH, a Swiss limited liability
company (“TAL”), and DCL LLC entered into a new bareboat charter with respect to
DCL;

 

  16. On July 28, 2014, TI issued to TPHL three promissory notes, each with TI
as debtor, in the amount of the respective Fair Market Values of each of DCL LLC
(the “DCL Operator Note”), DIN LLC (the “DIN Operator Note”) and DD3 LLC (the
“DD3 Operator Note”, and together with the DCL Operator Note and the DIN
Operator Note, the “Rig Operator Notes”) in exchange for a promissory note, with
TPHL as debtor, in an aggregate amount equal to the principal amount of the Rig
Operator Notes;

 

2



--------------------------------------------------------------------------------

  17. On July 28, 2014, TPHL contributed (a) to RIGP DCL OPCO the DCL Operator
Note, in exchange for 39,999 shares of RIGP DCL OPCO, (b) to RIGP DIN OPCO the
DIN Operator Note, in exchange for 39,999 shares of RIGP DIN OPCO and (c) to
RIGP DD3 OPCO the DD3 Operator Note, in exchange for 39,999 shares of RIGP DD3
OPCO;

 

  18. On July 28, 2014, TI issued to TPHL three promissory notes, each with TI
as debtor, in the amount equal to the respective Fair Market Values of each of
DCL (the “DCL Note”), DIN (the “DIN Note”) and DD3 (the “DD3 Note” and, together
with the DCL Note and the DIN Note, the “Rig Notes”) in exchange for a
promissory note, with TPHL as debtor, in an aggregate amount equal to the
principal amount of the Rig Notes;

 

  19. On July 28, 2014, (a) TAL sold DCL to TPHL in exchange for the DCL Note
and the assumption by TPHL of the Royalty Obligation with respect to DCL,
(b) Triton Nautilus Asset Leasing GmbH, a Swiss limited liability company
(“TNAL”), sold DIN to TPHL in exchange for the DIN Note and the assumption by
TPHL of the Royalty Obligation with respect to DIN and (c) GlobalSantaFe Leasing
Services GmbH, a Swiss limited liability company (“GSFLS” and, together with TAL
and TNAL, the “Swiss Rig Owners”), sold DD3 to TPHL in exchange for the DD3 Note
and the assumption by TPHL of the Royalty Obligation with respect to DD3;

 

  20. On July 28, 2014, TPHL contributed (a) DCL to RIGP DCL Holding in exchange
for 39,900 shares of RIGP DCL Holding, (b) DIN to RIGP DIN Holding in exchange
for 39,900 shares of RIGP DIN Holding and (c) DD3 to RIGP DD3 Holding in
exchange for 39,900 shares of RIGP DD3 Holding;

 

  21. On July 28, 2014, RIGP DCL Holding contributed DCL to the Cayman Islands
branch of RIGP DCL Holdco in exchange for 39,990 shares of RIGP DCL Holdco;

 

  22. On July 28, 2014, RIGP DIN Holding contributed DIN to the Cayman Islands
branch of RIGP DIN Holdco in exchange for 39,990 shares of RIGP DIN Holdco;

 

  23. On July 28, 2014, RIGP DD3 Holding contributed DD3 to the Cayman Islands
branch of RIGP DD3 Holdco in exchange for 39,990 shares of RIGP DD3 Holdco;

 

  24. On July 28, 2014, the Swiss Rig Owners assigned rights to DCL, DIN and DD3
under bareboat charters to RIGP DCL Holdco, RIGP DIN Holdco and RIGP DD3 Holdco,
respectively;

 

  25. On July 29, 2014, the Company executed a Working Capital Promissory Note
in $43,438,256.00 principal amount (the “Working Capital Note”) in favor of
Transocean Financing GmbH (“TO Financing”), and TO Financing loaned to the
Company $43,438,256.00 in cash; and

 

3



--------------------------------------------------------------------------------

  26. On July 29, 2014, TODDI provided to each Rig Operator a guaranty with
respect to any customer receivables held by such Rig Operator on the closing
date of the applicable Assignment and Bill of Sale to the extent taken into
account for purposes of computing the Net Working Capital of the Rig Operator
thereunder.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms below:

“Assignment(s) and Bill(s) of Sale” means the agreements pursuant to which TODDI
sells, conveys, assigns, transfers, sets over and delivers all of its rights,
title and interest in, to and under each of DCL LLC, DIN LLC and DD3 LLC to RIGP
DCL OPCO, RIGP DIN OPCO and RIGP DD3 OPCO, respectively.

“Closing Date” has the meaning set forth in the LLC Agreement.

“Common Unit” has the meaning set forth in the LLC Agreement.

“Company Group” has the meaning set forth in the LLC Agreement.

“Effective Time” means immediately prior to the execution of the Underwriting
Agreement.

“Fair Market Value” means (a) in the case of the Rigs, the fair market value of
each of the Rigs, as applicable, as determined by TI in its sole discretion, and
(b) in the case of the Rig Operators, the aggregate of (i) the amount of
estimated Net Working Capital of such Rig Operator as of the day before the day
of the sale of the ownership interests in such Rig Operator contemplated under
Section 2.2 hereof and (ii) the fair market value of all of the assets and
liabilities of such Rig Operator that are neither included in (i) nor the
subject of an indemnity by TODDI under the Assignments and Bills of Sale.

“Incentive Distribution Rights” has the meaning set forth in the LLC Agreement.

“Initial Public Offering” has the meaning set forth in the LLC Agreement.

“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of the Company, dated as of the date hereof.

“Net Working Capital” means the net amount of the working capital of any Rig
Operator as of the day before the day of closing of the sale of the relevant
interest contemplated in Section 2.2 hereof, calculated in the same manner as
calculated for the forecast for the Company included in its Registration
Statement, as determined by TODDI in its sole discretion.

 

4



--------------------------------------------------------------------------------

“Registration Statement” means the Registration Statement on Form S-1 filed with
the United States Securities and Exchange Commission (Registration
No. 333-196958), as amended.

“Royalty” means any royalty owing or paid to TODDI under a technology license
for a dual activity patent utilized by each of the Rigs in an amount equal to 5%
of the dayrate received under the applicable drilling contract for the
applicable Rig.

“Royalty Obligation” means the obligation to pay the Royalty.

“Subordinated Unit” has the meaning set forth in the LLC Agreement.

“Transocean Member Interest” has the meaning set forth in the LLC Agreement.

“Underwriting Agreement” has the meaning set forth in the LLC Agreement.

ARTICLE II

CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

The following transactions will be executed in the sequence set forth in this
Article II:

2.1 Contribution of Entities to the Company. TPHL hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to the Company
20,400 shares of each of RIGP DCL Holding, RIGP DIN Holding, RIGP DD3 Holding,
RIGP DCL OPCO, RIGP DIN OPCO and RIGP DD3 OPCO, representing, in each case a 51%
ownership interest in each such entity, in exchange for 41,379,310 Common Units
and 27,586,207 Subordinated Units representing a 60% and 40% limited liability
company interest, respectively, in the Company, the non-economic Transocean
Member Interest in the Company, 100% of the Incentive Distribution Rights and
$24,905,008 in cash received from the proceeds of the Working Capital Note, and
the Company hereby accepts such contribution from TPHL.

2.2 Transfer of Rig Operators. Pursuant to the terms of the Assignments and
Bills of Sale, the parties shall ensure that TODDI sells, conveys, assigns,
transfers, sets over and delivers all of its rights, title and interest in, to
and under each of DCL LLC, DIN LLC and DD3 LLC to RIGP DCL OPCO, RIGP DIN OPCO
and RIGP DD3 OPCO, respectively, in exchange for the purchase price as
determined under such agreement (the “Purchase Price”), and each of RIGP DCL
OPCO, RIGP DIN OPCO and RIGP DD3 OPCO accepts such rights, title and interest
from TODDI. The Purchase Price for each Rig Operator (a) shall equal the Fair
Market Value of such Rig Operator, as adjusted to reflect the actual Net Working
Capital of such Rig Operator and (b) shall be satisfied, in whole or in part, by
the delivery of the Rig Operator Notes to TODDI.

 

5



--------------------------------------------------------------------------------

ARTICLE III

FURTHER ASSURANCES

From time to time after the date hereof, and without any further consideration,
each of the Parties shall execute, acknowledge and deliver additional
instruments, notices and other documents, and will do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate to more fully and effectively carry out the purposes and intent of
this Agreement. Without limiting the generality of the foregoing, the Parties
acknowledge that the Parties have used their good faith efforts to identify all
of the assets being contributed as required in connection with this Agreement.
It is the express intent of the Parties that the Company Group own all assets
necessary to operate the assets that are identified in this Agreement and in the
Registration Statement. To the extent that any assets were not identified but
are necessary to the operation of the assets that are so identified in this
Agreement and in the Registration Statement, then the intent of the Parties is
that all such unidentified assets are intended to be conveyed to the Company
Group pursuant to this Agreement. To the extent any such assets are identified
at a later date, the Parties shall take all appropriate action required in order
to convey such assets to the applicable member of the Company Group. Likewise,
to the extent that any assets that are conveyed to the Company Group hereunder
are later identified by the Parties as assets that the Parties did not intend to
convey to the Company Group as reflected in the Registration Statement, the
Parties shall take all appropriate action required to convey such assets to the
appropriate Party.

Furthermore, without limiting any liabilities or other remedies of the Parties
applicable under this Agreement or any other agreements, if and to the extent
that the valid, complete and perfected transfer or assignment of any assets by
any Party to any member of the Company Group or the acquisition of any assets
from any Party by any member of the Company Group would be a violation of
applicable law, or require any additional consents, approvals or notifications
in connection with the transfer of such assets by any Party to any member of the
Company Group that have not been obtained or made by the Effective Time, then,
unless the Parties shall otherwise mutually determine, the transfer or
assignment of such assets to such member of the Company Group or the assumption
of such assets by such member of the Company Group, as the case may be, shall be
automatically deemed deferred and any such purported transfer, assignment or
assumption shall be null and void until such time as all legal impediments are
removed or such consents, approvals and notifications have been obtained or
made. Notwithstanding the foregoing, in such event the applicable Party shall
(a) hold such assets in trust for the benefit of the Company Group, (b) not
transfer or assign such assets, in whole or in part, other than with the prior
consent of the Company, and (c) use reasonable best efforts to assure that each
member of the Company Group receives all of the benefits of the assets attempted
to have been transferred to it until such time as the attempted transfer is
complete, and each member of the Company Group shall bear all costs associated
with such assets (except costs associated with the attempted transfer or
perfecting such transfer, and subject to offset of any benefits of the assets
not received by the Company Group against associated costs incurred by the
applicable Party) as if the transfer had been valid and complete.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

ORDER OF COMPLETION AND EFFECTIVENESS OF TRANSACTIONS

4.1 Order of Completion of Transactions. The transactions provided for in
Section 2.1 shall be completed on the date hereof and prior to the Effective
Time, and the transactions provided for in Section 2.2 shall be completed prior
to the Closing Date.

4.2 Effectiveness of Transactions. Notwithstanding anything contained in this
Agreement to the contrary, Section 2.1 shall be operative on the date hereof
without further action by any Party.

ARTICLE V

MISCELLANEOUS

5.1 Costs. TPHL shall pay all expenses, fees and costs, including, but not
limited to, all sales, use and similar taxes arising out of the contributions,
distributions, conveyances and deliveries to be made under Section 2.1 and shall
pay all documentary, filing, recording, transfer, deed and conveyance taxes and
fees required in connection therewith. In addition, TPHL shall be responsible
for all costs, liabilities and expenses (including court costs and reasonable
attorneys’ fees) incurred in connection with the implementation of any
conveyance or delivery pursuant to Article III (to the extent related to any of
the contributions, distributions, conveyances and deliveries to be made under
Article II).

5.2 Notices. All correspondence or notices required or permitted to be given
under this Agreement shall be given in English and sent by mail, fax or
electronic mail or delivered by hand at the addresses set forth on the signature
pages hereto or such other address or fax number as either Party may designate
to the other Party in writing. Notices will be deemed to be delivered at the
time of mail room receipt, if sent by mail or hand delivery, by the time of
successful transmission, if sent by fax, or on the read receipt email if sent by
email.

5.3 Construction Rules.

(a) A reference to an Article, Section or Schedule shall mean an Article or
Section of, or a Schedule to, this Agreement unless otherwise explicitly set
forth. The titles and headings herein are for reference purposes only and shall
not in any manner limit the construction of this Agreement which shall be
considered as a whole.

(b) The words “include,” “includes” and “including” when used in this Agreement
shall be deemed in each case to be followed by the words “without limitation.”

(c) The words “hereof,” “herein” and “herewith” and words of similar import
will, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(d) The word “or” when used in this Agreement will not be exclusive.

 

7



--------------------------------------------------------------------------------

(e) Words in the singular when used in this Agreement will be held to include
the plural.

(f) Unless specifically stated otherwise, all dollar amounts referred to in this
Agreement or required to be paid pursuant to this Agreement are expressed in and
shall be paid in United States Dollar funds.

5.4 Binding Effect; Assignment. This Agreement shall inure to the benefit of and
be binding upon the Parties and their respective legal representatives and
successors. Neither Party may assign its rights and/or obligations under this
Agreement without the consent of the other Party, which consent shall not be
unreasonably withheld.

5.5 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter hereof and shall supersede all
prior written and oral and all contemporaneous oral agreements and
understandings with respect to the subject matter hereof.

5.6 Governing Law. This Agreement shall be governed and construed and enforced
in accordance with the laws of the State of Texas without regard to principles
of conflicts of laws thereof that would result in the application of the laws of
any other jurisdiction.

5.7 Counterparts. This Agreement, including the documents referred to herein,
may be executed in counterparts, each of which shall be deemed to be an original
but all of which shall constitute one and the same agreement.

5.8 No Third Party Beneficiaries. This Agreement is solely for the benefit of
the Parties and is not intended to confer any benefit, right or obligation upon
any other Person.

5.9 Severability. If any term or other provision of this Agreement is determined
by a nonappealable decision by a court, administrative agency or arbitrator to
be invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to either Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the court,
administrative agency or arbitrator shall interpret this Agreement so as to
effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that transactions contemplated hereby are fulfilled
to the fullest extent possible. If any sentence in this Agreement is so broad as
to be unenforceable, the provision shall be interpreted to be only so broad as
is enforceable.

5.10 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of any Party in the exercise of any right hereunder shall impair
such right or be construed to be a waiver of, or acquiescence in, any breach of
any representation, warranty or agreement herein, nor shall any single or
partial exercise of any such right preclude other or further exercise thereof or
of any other right. All rights and remedies existing under this Agreement are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

8



--------------------------------------------------------------------------------

5.11 Amendment. No change or amendment will be made to this Agreement except by
an instrument in writing signed on behalf of each of the Parties.

5.12 Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
Party or the Parties who are or are to be thereby aggrieved shall have the right
to specific performance and injunctive or other equitable relief of their rights
under this Agreement, in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies shall be cumulative. The
Parties agree that the remedies at law for any breach or threatened breach,
including monetary damages, are inadequate compensation for any loss and that
any defense in any action for specific performance that a remedy at law would be
adequate is waived. Any requirements for the securing or posting of any bond
with such remedy are waived.

5.13 Construction. This Agreement shall be construed as if jointly drafted by
the Parties and, except as set forth in this Section 5.13, no rule of
construction or strict interpretation shall be applied against any Party.

5.14 Relationship of Parties. The Company Group understands and agrees that the
relationship of the Parties under this Agreement is strictly a contractual
arrangement on the terms and conditions set forth in this Agreement, that no
fiduciary, trust, partnership, joint venture, agency or advisory relationship
exists between any Party and that the Company Group hereby waives any and all
rights that it may otherwise have under applicable law to make any claims or
take any action against any Party or any of its affiliates based on any theory
of agency, fiduciary duty, relationship of trust or other special standard of
care.

5.15 Forum for Disputes. Any actions, suits or proceedings arising out of or
relating to this Agreement must be instituted in a state or federal court
located in the State of Texas (assuming such court has jurisdiction). The
Parties waive any objections they may have to such venue and irrevocably submit
to the jurisdiction of any such court in any such action, suit or proceeding.

5.16 Deed; Bill of Sale; Assignment. To the extent required and permitted by
applicable law, this Agreement shall also constitute a “deed,” “bill of sale” or
“assignment” of the assets and interests referenced herein.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

TRANSOCEAN PARTNERS HOLDINGS LIMITED By:   /s/ Tracey Walker Name:   Tracey
Walker

Title:

  Vice President and Assistant Treasurer Address for Notice:  

P.O. Box 10342

70 Harbour Drive, 4th Floor

Grand Cayman, KY1-1003

Cayman Islands

Telephone: 345-745-4500

Fax: 345-745-4504

Attention: President

TRANSOCEAN PARTNERS LLC

By:

  /s/ Joseph Tobing

Name:

  Joseph Tobing

Title:

  Authorized Signatory Address for Notice:  

Deepwater House

Kingswells Causeway

Prime Four Business Park

Aberdeen, AB15 8PU

Scotland

United Kingdom

Telephone: 44 1224 654436

Attention: Corporate Secretary

Signature Page to Contribution, Conveyance and Assumption Agreement